DAVID T. PROSSER, J.
¶ 17. (concurring0. I join this court's order but write separately to provide additional background and analysis.
I
¶ 18. This case is an offshoot of the turbulent political times that presently consume Wisconsin. In turbulent times, courts are expected to act with fairness and objectivity. They should serve as the impartial arbiters of legitimate legal issues. They should not insert themselves into controversies or exacerbate existing tensions. In the present dispute, different parties claim to speak for the State. It is the inescapable responsibility of this court to determine the law to facilitate a resolution of the dispute.
¶ 19. Accordingly, a majority of the court has determined that this litigation qualifies for and should be accepted as an original action under Article VII, Section 3(2) of the Wisconsin Constitution. The litigation presents issues of exceptional constitutional importance. It is of high public interest. It implicates the powers of all three branches of government. It affects most public employees in Wisconsin as well as taxpayers. Although the defendants in State ex rel. Ozanne v. Fitzgerald, 2011AP613-LV might be able to appeal the decision of the circuit court, the identity and posture of the defendants makes such an appeal problematic in the short term without the intervention of one or more additional parties. The time required to sort out this procedure and follow the court's traditional briefing schedule would deny the petitioners timely relief by delaying the case until the court's next term, at the earliest. The majority deems this unacceptable considering the gravity of the issues and the urgency of their resolution. I am satisfied that this case satisfies several *81of the court's criteria for an original action publici juris, Petition of Heil, 230 Wis. 428, 440, 284 N.W. 42 (1939), and that there are no issues of material fact that prevent the court from addressing the legal issues presented. Wis. Prof'l Police Ass'n v. Lightbourn, 2001 WI 59, 243 Wis. 2d 512, 627 N.W.2d 807; State ex rel. La Follette v. Stitt, 114 Wis. 2d 358, 338 N.W.2d 684 (1983); State ex rel. Lynch v. Conta, 71 Wis. 2d 662, 239 N.W.2d 313 (1976).
¶ 20. Simply stated, no matter how long we waited to consider a perfect appeal, the legal issues before the court would not change. Whether the case is decided now or months from now at the height of the fall colors, the court would be required to answer the same difficult questions. Delaying the inevitable would be an abdication of judicial responsibility; it would not advance the public interest.
II
¶ 21. On February 15, 2011, the Assembly's Committee on Assembly Organization introduced January 2011 Special Session Assembly Bill 11, at the request of Governor Scott Walker. Governor Walker said that this "budget repair bill" was intended to address the state's fiscal situation in both the 2009-2011 biennium ending June 30, 2011, and the 2011-2013 biennium beginning July 1. The proposed legislation included provisions requiring additional public employee contributions for health care and pensions, curtailing collective bargaining rights for most state and local public employees, and making appropriations. Because the Bill contained appropriations, three-fifths of all the members of each house had to be present for any vote on passage to constitute a quorum. Wis. Const, art. VIII, § 8.
*82¶ 22. Special Session Assembly Bill 11 was referred to the Joint Committee on Finance on February 15 where a public hearing was held that day. On the following day, the Joint Committee took executive action. The Bill was amended and passed with an emergency statement attached, pursuant to Wis. Stat. § 16.47(2). The Bill was immediately calendared for debate in the Assembly on February 17.
¶ 23. According to its paper history, January 2011 Special Session Assembly Bill 11 was debated on February 17 and again on February 22. It was passed on February 22 and immediately messaged to the Senate. It was not received in the Senate, however, until February 25. The discrepancy in the paper record between Assembly messaging and Senate receipt is explained by the fact that the Bill engendered approximately 61 consecutive hours of debate on the February 22 Assembly Calendar. At least 128 Amendments were debated in the Assembly before the Bill was passed.
¶ 24. On February 25, the Senate read Special Session Assembly Bill 11 for the first time, referred it to the Committee on Senate Organization, withdrew it from that committee, and read it a second and third time. However, the Senate was unable to proceed because of the absence of the constitutional quorum necessary to act on a bill containing appropriations.
¶ 25. A companion bill to January 2011 Special Session Assembly Bill 11 had been introduced in the Senate on February 14 by the Committee on Senate Organization. See January 2011 Special Session Senate Bill 11. This Bill also was referred to the Joint Committee on Finance, given a public hearing on February 15, and favorably reported by the committee on February 16. It was placed on the Senate Calendar for debate on February 17.
*83¶ 26. On February 17, the Senate Bill was read a second time, amended, and ordered to a third reading. However, as with the Assembly Bill eight days later, the Senate could go no further because all 14 Democratic Senators had absented themselves from the chamber before the session began. The 14 senators left the state and did not publicly reappear in Madison until March 12. As noted, this action deprived the Senate of a quorum to act on any appropriation bill.
¶ 27. Governor Walker's proposed legislation created controversy and division. In the weeks following introduction of the two identical "budget repair bills," the Wisconsin State Capitol was the center of demonstrations against the governor. The building was taken over by protesters. By and large, the protesters did not impede the work of state government but their presence dominated the Capitol scene and captured international attention.
¶ 28. After several weeks of impasse, majority Republicans developed a strategy to pass a budget repair bill. On March 7 they instructed the Legislative Fiscal Bureau to strip out all elements of the Bill that would require a three-fifths quorum in the Senate. On March 9, they called for a conference committee in the Senate Parlor at 6:00 p.m. At that time, they adopted the stripped-down version of the Bill as an unamendable conference committee report. The vote was taken over the objection of Assembly Minority Leader Peter Barca, who asserted that the conference committee meeting violated Wisconsin's Open Meetings Law.
¶ 29. The Senate adopted the conference committee report on the evening of March 9. The Assembly adopted the conference committee report on March 10. The governor signed the Bill on March 11, 2011.
*84¶ 30. The conference committee meeting of March 9, 2011, and the subsequent litigation challenging the legality of that meeting are the subject of this original action.
Ill
¶ 31. Article IY Section 17 of the Wisconsin Constitution reads in part:
(2) No law shall be enacted except by bill. No law shall be in force until published.
(3) The legislature shall provide by law for the speedy publication of all laws. (Emphasis added.)
¶ 32. Wisconsin Stat. § 35.095 is entitled "Acts."1 It is contained in Chapter 35 of the Wisconsin Statutes entitled "Publication and Distribution of Laws and Public Documents." Wisconsin Stat. § 35.095(3) reads in part:
PUBLICATION, (a) The legislative reference bureau shall publish every act.. . within 10 working days after its date of enactment.
(b) The secretary of state shall designate a date of publication for each act.... The date of publication may not be more than 10 working days after the date of enactment.
¶ 33. Wisconsin Stat. § 991.11, entitled "Effective date of acts," reads: "Every act. . . which does not expressly prescribe the time when it takes effect shall take effect on the day after its date of publication as *85designated under s. 35.095(3)(b)." This is the date designated by the Secretary of State.
¶ 34. Wisconsin Stat. § 14.38 outlines additional duties of the Secretary of State. Subsection (10) reads in part that the Secretary of State shall:
(c) Publish in the official state newspaper within 10 days after the date of publication of an act a notice certifying the number of each act, the number of the bill from which it originated, the date of publication and the relating clause. Each certificate shall also contain a notice of where the full text of each act can be obtained.
¶ 35. Following the passage of January 2011 Special Session Assembly Bill 11 and its approval by the governor, Secretary of State Douglas La Follette announced that he would designate March 25, 2011, the last day within the 10 working days after enactment allowed by statute, as the date for publication of the Act. He indicated that his reason for not designating an earlier date was to allow critics of the Act time to challenge the Act in court.
¶ 36. On March 16, Dane County District Attorney Ismael Ozanne filed suit in Dane County Circuit Court against several legislators and Secretary of State La Follette. Ozanne's suit accused four Republican legislative leaders of violating the state's Open Meetings Law, Wis. Stat. §§ 19.81-19.98, and Article iy Section 10 of the Wisconsin Constitution, in connection with the March 9, 2011, conference committee meeting. Ozanne asked that the circuit court declare "void" "the actions taken by the Joint Committee of Conference" and sought a judgment that the "budget repair bill" be declared "void as the product of voidable actions by the Joint Committee of Conference." He also sought a *86temporary and permanent injunction enjoining Secretary of State La Follette from publishing 2011 Wisconsin Act 10. In the latter connection, he moved for a temporary restraining order against La Follette.
¶ 37. On March 17 the Dane County Circuit Court, Maryann Sumi, Judge, set a hearing on Ozanne's motion for a temporary restraining order. On March 18 the court held the hearing and granted Ozanne's motion to restrain implementation of 2011 Wisconsin Act 10 pending further hearing. Thereafter, Secretary La Follette rescinded his prior designation of March 25 as the date of publication. On March 31 Judge Sumi issued an amended order to the effect that 2011 Wisconsin Act 10 had not been published and is not in effect.
¶ 38. On May 26 Judge Sumi filed findings of fact and conclusions of law and an opinion voiding 2011 Wisconsin Act 10.
IV
¶ 39. The first and most obvious issue presented by this case is whether the Dane County Circuit Court, or any court in Wisconsin, may enjoin the publication of an act to prevent that act from becoming law. The answer is "no."
¶ 40. This precise issue was settled in Goodland v. Zimmerman, 243 Wis. 459, 10 N.W.2d 180 (1943). In that case, the governor of Wisconsin sought to enjoin the secretary of state from publishing an act of the legislature that the governor had vetoed. Governor Goodland sought an injunction on grounds that the Assembly had failed to override his veto by the constitutionally required vote of two thirds of all members present. In other words, Governor Goodland sought to prevent publication of the act on constitutional *87grounds. Goodland, 243 Wis. at 464-65. The court unanimously rejected his position.
¶ 41. The court was definitive that "the legislative process is not complete unless and until an enactment has been published as required by the constitution and by statute." Id. at 466 (emphasis added). Then the court added:
There is no such thing known to the law as an unconstitutional bill. A court cannot deal with the question of constitutionality until a law has been duly enacted and some person has been deprived of his constitutional rights by its operation.
Id. Only after a law has been published may a person who is injured by the law challenge it in court. Id.
¶ 42. The court provided a textbook discussion of the separation of powers:
It must always be remembered that one of the fundamental principles of the American constitutional system is that governmental powers are divided among the three departments of government, the legislative, the executive, and judicial, and that each of these departments is separate and independent from the others except as otherwise provided by the constitution. The application of these principles operates in a general way to confine legislative powers to the legislature, executive powers to the executive department, and those which are judicial in character to the judiciary.. . . While the legislature in the exercise of its constitutional powers is supreme in its particular field, it may not exercise the power committed by the constitution to one of the other departments.
What is true of the legislative department is true of the judicial department. The judicial department has no jurisdiction or right to interfere with the legislative process. That is something committed by the constitu*88tion entirely to the legislature itself. It makes its own rules, prescribes its own procedure, subject only to the provisions of the constitution and it is its province to determine what shall he enacted into law.
Id. at 466-67 (emphasis added).
¶ 43. In short, "no court has jurisdiction to enjoin the legislative process at any point." Id. at 468 (citing cases from Wisconsin and other jurisdictions).
¶ 44. Goodland was decided nearly 70 years ago, but it remains fundamental law. In State ex rel. Althouse v. City of Madison, 79 Wis. 2d 97, 255 N.W.2d 449 (1977), this court cited State ex rel. Martin v. Zimmerman, 233 Wis. 16, 288 N.W. 454 (1939), with approval, noting that "the [Martin] court pointed out that the question of the validity of [an] act could not be entertained by any court prior to its enactment." Althouse, 79 Wis. 2d at 112. Justice Nathan Heffernan then quoted from Goodland at length and observed that, "If a court could enjoin publication of a bill, the [Goodland] court reasoned, it, not the legislature, would be determining what the law should be." Althouse, 79 Wis. 2d at 113. Turning back to Goodland, Justice Heffernan repeated the statement that "no court has jurisdiction to enjoin the legislative process at any point." Id.
¶ 45. Goodland also was cited approvingly by Justice Abrahamson in State v. Washington, 83 Wis. 2d 808, 816, 266 N.W.2d 597 (1978) to support the principle that Article IY Section 1 and Article Y Section 1 of the Wisconsin Constitution are construed to "prohibit one branch of government from exercising the powers granted to other branches."
¶ 46. The majority of this court now concludes that the circuit court exceeded its authority in prohibiting publication of 2011 Wisconsin Act 10. This is not a *89close question. Wisconsin law in this regard is longstanding and completely in line with the law in other jurisdictions. See Murphy v. Collins, 312 N.E.2d 772 (Ill. App. Ct. 1974); Vinson v. Chappell, 164 S.E.2d 631 (N.C. Ct. App. 1968); State v. Sathre, 110 N.W.2d 228 (N.D. 1961); Collins v. Horten, 111 So.2d 746 (Fla. Dist. Ct. App. 1959); Maryland-Nat'l Capital Park & Planning Comm'n v. Randall, 120 A.2d 195 (Md. 1956); Randall v. Twp. Bd. of Meridian, 70 N.W.2d 728 (Mich. 1955); Kuhn v. Curran, 56 N.Y.S.2d 737 (N.Y. Sup. Ct. 1944); State ex rel. Carson v. Kozer, 270 E 513 (Or. 1928); State ex rel. Flanagan v. South Dakota Rural Credits B., 189 N.W. 704 (S.D. 1922).
V
¶ 47. Attacking the constitutionality of an act after it has been published is quite different from attacking its validity before it becomes law. This must be acknowledged. Nonetheless, no useful purpose would be served by inviting a new series of challenges to 2011 Wisconsin Act 10 after publication of the Act has been completed.
¶ 48. In my view, this case is governed by Stitt. In the Stitt case, the court was presented with a challenge to 1983 Wisconsin Act 3, after the act had been published. Senator Stitt argued that neither the Senate nor the Assembly had ever referred the legislation to the Joint Survey Committee on Debt Management, as appeared to be required by Wis. Stat. § 13.49(6). This statute provided in part that a proposal authorizing the issuance of state debt or revenue obligations "shall not be considered further by either house until the committee has submitted a report, in writing[.]"
¶ 49. The court's response was blunt:
*90Because we conclude this court will not determine whether internal operating rules or procedural statutes have been complied with by the legislature in the course of its enactments, we do not address the question of whether sec. 13.49(6), Stats., applies to this legislation. Tb discuss or consider the petitioner's argument that the procedure mandated in sec. 13.49, does not apply to Act 3 because the latter did not create state debt or revenue obligations as set forth in ch. 18, would imply that this court will review legislative conduct to ensure the legislature complied with its own procedural rules or statutes in enacting the legislation. . . . [W]e conclude we will not intermeddle in what we view, in the absence of constitutional directives to the contrary, to be purely legislative concerns.
If the legislature fails to follow self-adopted procedural rules in enacting legislation, and such rules are not mandated by the constitution, courts will not intervene to declare the legislation invalid. The rationale is that the failure to follow such procedural rules amounts to an implied ad hoc repeal of such rules.
This principle has been expressed in 1 Sutherland, Statutory Construction (4th Ed.) sec. 7.04, p. 264, as follows:
"The decisions are nearly unanimous in holding that an act cannot be declared invalid for failure of the house to observe its own rules. Courts will not inquire whether such rules have been observed in the passage of the act. Likewise, the legislature by statute or joint resolution cannot bind or restrict itself or its successors as to the procedure to be followed in the passage of legislation."
Stitt, 114 Wis. 2d at 364, 365 (quoting 1 Sutherland Statutory Construction § 7.04, at 264 (4th ed.)) (emphasis added).
*91¶ 50. The court also quoted a passage from McDonald v. State, 80 Wis. 407, 411-12, 50 N.W. 1854 (1891), where the court concluded that "no inquiry will be permitted to ascertain whether two houses have or have not complied strictly with their own rules in their procedure upon the bill." Stitt, 114 Wis. 2d at 366.
¶ 51. In sum, "the legislature's adherence to the rules or statutes prescribing procedure is a matter entirely within legislative control and discretion, not subject to judicial review unless the legislative procedure is mandated by the constitution." Id. at 365 (emphasis added).
VI
¶ 52. When the circuit court voided 2011 Wisconsin Act 10, it scrutinized the Wisconsin Open Meetings Law and concluded that there had been two violations of the law:
80. A violation of the Open Meetings Law occurred when the Joint Committee of Conference met on March 9, 2011, because it failed to provide at least 24 hours advance public notice of the meeting, as required by Wis. Stat. § 19.84(3), and failed to provide even the two-hour notice allowed for "good cause" shown.
81. A violation of the Open Meetings Law occurred when the Joint Committee of Conference met on March 9, 2011, and failed to provide reasonable public access to the meeting, as required by Wis. Stat. § 19.83(1).
¶ 53. The circuit court acknowledged that Senate Chief Clerk Robert Marchant had advised Senate Majority Leader Scott Fitzgerald that no advance notice of the Joint Committee on Conference was required because the Senate and Assembly were in special session. *92The court acknowledged that Marchant relied on Senate Rule 93(2), which provides that, when in special session, "notice of a committee meeting is not required other than posting on the legislative bulletin board[.]" Finding of Fact No. 15.
¶ 54. But the court found that, "No Joint Rule in effect on March 9, 2011, conflicts with the requirements of the Open Meetings Law that a public notice of every meeting of a governmental body must set forth the time, date, place and subject matter of the meeting, in a form reasonably likely to inform members of the public and news media, and that the notice shall be given at least 24 hours before the meeting." Finding of Fact No. 19. Thus, the court concluded: "There is no rule adopted by the legislature, applicable to the March 9, 2011, meeting of the Joint Committee of Conference, that conflicts with any requirement of the Open Meetings Law, within the meaning of Wis. Stat. § 19.87(2)." See Conclusions of Law ¶ 79.
¶ 55. I am troubled by the circuit court's apparent indifference to this court's holding in Stitt. The circuit court enjoined the publication of an act passed by the legislature, preventing it from becoming law. It justified this action by relying on statutory provisions that apply to the legislature except when the legislature says they do not.
¶ 56. Wisconsin Stat. § 19.87 entitled, "Legislative meetings," contains four exceptions. Subsection (1) reads in part as follows: "Section 19.84 shall not apply to any meeting of the legislature or a subunit thereof called solely for the purpose of scheduling business before the legislative body." Wis. Stat. § 19.87(1). The circuit court could not determine whether the Joint Committee of Conference failed to comply with subsec*93tion (1) without "inquiring" deeply into legislative procedure, contrary to this court's decision in Stitt.
¶ 57. Subsection (2) provides: "No provision of this subchapter which conflicts with a rule of the senate or assembly or joint rule of the legislature shall apply to a meeting conducted in compliance with such rule." Wis. Stat. § 19.87(2). The circuit court second-guessed not only four legislative leaders but also the Senate Chief Clerk—an attorney—when it determined that no senate or assembly rule, including Senate Rule 93 (on which the Senate Chief Clerk relied), governed the notice requirements of the special session conference committee. The circuit court, in effect, told the Senate Chief Clerk that he did not know what the Senate rule meant.
¶ 58. The circuit court concluded that the legislature should have provided public notice of the special session conference committee 24 hours in advance. The court did not acknowledge that thousands of demonstrators stormed and occupied the State Capitol within a few hours of the notice that a conference committee meeting would be held.
¶ 59. The circuit court found that 20 seats were set aside for the public in the Senate Parlor, but it did not report that the entire proceedings were broadcast on WisconsinEye and events were observed online by Wisconsin state senators in Illinois.
¶ 60. The circuit court determined that the Senate Parlor did not provide adequate public access under Wis. Stat. § 19.87(3), but it overlooked the fact that conference committees on state budgets routinely met in the Senate and Assembly Parlors until the State Capitol was renovated in the 1990s.
¶ 61. The circuit court voided 2011 Wisconsin Act 10 on the basis of a committee meeting that lasted less *94than five minutes—in a room packed with reporters and television cameras. This reality was captured on television and in photographs, one of which appeared on the front page of the Wisconsin State Journal on March 10, 2011 (see attached).
¶ 62. The circuit court has retained jurisdiction over the prosecution of four legislative leaders for alleged violations of the Open Meetings Law, but the additional remedy it imposed in voiding 2011 Wisconsin Act 10 effectively punished the executive branch as well as legislators who were not involved in the meeting.
¶ 63. The actions of the circuit court exceeded the court's authority and must be vacated.
VII
¶ 64. The Dane County District Attorney and the circuit court contend that these concerns are all overcome by the Open Meetings Law itself. The circuit court held that, "The Open Meetings Law, Wis. Stat. § 19.81, et. seq., is based upon the constitutional requirement, applicable to the Wisconsin Legislature, that '[t]he doors of each house shall be kept open except when the public welfare shall require secrecy.'" Wis. Const, art. IV § 10.
¶ 65. This proposition does not withstand careful examination.
¶ 66. Article IV Section 10 was part of the original constitution approved in 1848. The provision reads in full:
Each house shall keep a journal of its proceedings and publish the same, except such parts as require secrecy. The doors of each house shall be kept open except when the public welfare shall require secrecy. *95Neither house shall, without consent of the other, adjourn for more than three days.
¶ 67. The manifest purpose of this provision is to prevent state legislative business from being conducted in secret except in extremely limited circumstances. The provision itself does not establish notice requirements for governmental meetings. It does not dictate the size or location of governmental meeting rooms. It does not apply to the executive branch or the judiciary or to local governments. And it certainly does not bar locking the doors of the Senate or Assembly or the Capitol during non-business hours. Applying the spirit of this constitutional provision to additional governmental meetings in Wisconsin has been a legislative undertaking.
¶ 68. The first open meetings law was enacted in 1959. Chapter 289, Laws of 1959. This means that more than a century passed before the legislature acted to effectively promote openness. The first law provided no notice requirements.
¶ 69. In 1976 this court decided Lynch v. Conta, which involved a private meeting of 11 members of the Joint Committee on Finance on March 11, 1975, during consideration of the state budget. The case involved Wis. Stat. § 66.77 (1975). The Lynch case led to changes in the Open Meetings Law at a special session of the legislature in June 1976. Chapter 426, Laws of 1975.
¶ 70. The special session bill that was approved in 1976 incorporated language from two Assembly amendments to 1975 Senate Bill 630, an open meetings bill that had been heavily debated in both houses earlier in the session but did not pass. The language is now contained in Wis. Stat. § 19.81(3):
In conformance with article IY section 10, of the constitution, which states that the doors of each house *96shall remain open, except when the public welfare requires secrecy, it is declared to be the intent of the legislature to comply to the fullest extent with this subchapter.
¶ 71. The rhetoric contained in the statute's "Declaration of Policy" does not transform the Open Meetings Law into a codification of Article IX Section 10. There is no documentary support for such a proposition. Constitutional commands cannot be changed at the whim of the legislature; statutory provisions may.
¶ 72. Only a clear constitutional violation would justify voiding 2011 Wisconsin Act 10—and then only after the Act was published. There is no constitutional violation in this case.
¶ 73. For these reasons, briefly stated, I join the court's order.
*97[[Image here]]

 All references to the Wisconsin Statutes are to the 2009-10 version unless otherwise indicated.